[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                     For the First Circuit


No. 00-1737

                         UNITED STATES,

                           Appellee,

                               v.

                         STANLEY PROU,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Stanley Prou on brief pro se.
     Margaret E. Curran, United States Attorney, and Donald C.
Lockhart, Assistant U.S. Attorney, on Memorandum of Law in
Support of Motion for Summary Affirmance for appellee.




                       November 29, 2001
            Per Curiam.   Pursuant to this court's vacatur of

 his original criminal sentence, see Prou v. United States,

 199 F.3d 37 (1st Cir. 1999), Stanley Prou was resentenced to

 concurrent terms of 78 months on Counts 1 and 2 (as well as

 concurrent five year terms of supervised release).1         Prou

 appeals.     We find no merit either in his claim that the

 government    waived   the   application   of   the   sentencing

 guidelines when it sought to enhance his sentence pursuant

 to 21 U.S.C. § 851 or in his challenge to the composition of

 the grand and/or petit juries.

            The convictions and sentence are affirmed.




    1The consecutive 60 month term of imprisonment and
concurrent three year term of supervised release on Count 3 were
unaffected by this court's remand.